UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6711


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN FONVILLE, a/k/a Cal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00049-RGD-3)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Fonville, Appellant Pro Se.            Kevin Michael Comstock,
Assistant  United  States  Attorney,         Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin    Fonville    appeals      the   district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.     Because Fonville’s Guidelines range remains unchanged

under Amendment 750 to the Sentencing Guidelines, we find no

reversible error.        See United States v. Goines, 357 F.3d 469,

478 (4th Cir. 2004).       Accordingly, we affirm.             We dispense with

oral   argument      because    the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2